EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Albert Chen on 08 February 2021.
In claims 16-20, the existing language presupposes that the elongate member is “of the second arm assembly” and that the engagement housing is “of the first arm assembly.” However, claim 12 defines the engagement housing as being associated with “one of the first or second base portions,” which in turn is associated with the first arm assembly or second arm assembly, respectively. Likewise, claim 12 defines the elongate member as being associated with “the other of the first or second base portions.” Therefore, the elongate member is not necessarily “of the second arm assembly” and the engagement housing is not necessarily “of the first arm assembly,” as defined. Accordingly, the language “of the second arm assembly” and “of the first arm assembly” has been deleted, all relevant terms already having been otherwise set forth with appropriate antecedent basis to define the invention. Thus, the application has been amended as follows: 
Claim 16, line 2, “of the second arm assembly” has been deleted.
Claim 16, line 2, “of the first arm assembly” has been deleted.
Claim 17, line 2, “of the second arm assembly” has been deleted.
Claim 18, line 2, “of the second arm assembly” has been deleted.

Claim 19, line 2, “of the second arm assembly” has been deleted.
Claim 19, line 3, “of the first arm assembly” has been deleted.
Claim 20, line 2, “of the first arm assembly” has been deleted.
Claim 20, lines 2-3, “of the second arm assembly” has been deleted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773